Dolliver, J.
(concurring) — I disagree with the majority decision on three points. First, the majority fails to discuss adequately the factual background leading up to T.B.’s admission to CPC Fairfax Hospital. Second, the majority misreads the "Becca bill” amendments to RCW 71.34. Finally, the majority claims it does not reach the constitutional issues raised by T.B., yet the majority decision contains explicit statements condemning as unconstitutional the "massive curtailment of liberty” caused by T.B.’s admission to Fairfax. Majority op. at 452. Since the case can be resolved on statutory grounds, the majority’s underhanded condemnation of the statute as unconstitutional is inappropriate. Nonetheless, I concur with the *455holding that, under RCW 71.34 as amended by the Becca bill, Fairfax Hospital officials and T.B.’s parents could not hold T.B. in the hospital against her will without filing a petition for involuntary commitment in court.
The majority gives an extremely sanitized version of the factual background leading up to T.B.’s involuntary hospitalization. The selective facts given by the majority depict T.B.’s parents as irresponsible guardians who tried to institutionalize their child just because she threw temper tantrums. To the contrary, T.B.’s parents placed T.B. in a mental hospital as a last resort to keep T.B. from further harming herself.
A brief synopsis of T.B.’s severe behavioral problems shows why her parents sought to admit T.B. at Fairfax. Some of the history given by the parents is as follows:
1993 - 1994: T.B. started to have violent outbursts at home, resulting in police officers being called to the home on more than one occasion.
June 1994: T.B. attempted to commit suicide by taking an overdose of her father’s medicine.
1992 - 1995: T.B.’s parents tried family counseling and they also tried to get T.B. to see several different psychiatrists, but T.B. was uncooperative and never successfully completed therapy with any of the counselors or doctors.
June 1995: A family doctor prescribed Prozac for T.B., and her behavior greatly improved; but soon thereafter T.B. secretly stopped taking her medicine, and the problems continued.
August 12, 1995: T.B. ran away from home.
August 15, 1995: T.B.’s parents filed a runaway report. T.B.’s parents arranged for T.B. to stay with a girl friend’s family to cool off, but T.B. ran away from that home, too.
August 21, 1995: T.B. was arrested with another child for shoplifting.
August 23, 1995: T.B.’s parents filed a youth-at-risk petition. At this point T.B. was staying at a youth shelter, where she was notified of the hearings.
*456August 28, 29, 1995: Two hearings were held, and T.B. failed to appear at either. An arrest warrant was issued for T.B.
August 30, 1995: T.B. was again arrested for shoplifting, and was released from custody.
September 1, 1995: T.B. was arrested on the warrant and held at a juvenile detention center.
September 5, 1995: A hearing was held where T.B. was ordered to stay at a youth shelter, to go for psychiatric evaluation, and attend school.
September 7, 1995: T.B. appeared at a psychiatrist’s office for the court-ordered evaluation, but she ran from the office after 10 minutes and never completed the evaluation.
September 8,1995: T.B. ran from the youth shelter and stopped attending school.
September 12, 1995: Police picked up T.B. and a friend on Broadway at 1:30 a.m. as runaways.
September 19, 1995: T.B. was arrested and brought into detention, where she was found to have a sexually transmitted disease (STD). She was given treatment and a pregnancy test. (This allegation does not appear in the record — it is asserted in the brief submitted by T.B.’s parents. See Br. at 10.)
September 20, 1995: T.B. was ordered to serve seven days in detention for contempt of court and violation of the court orders. While in detention, the court allowed Dr. Charles Huffine, a psychiatrist, to evaluate T.B.
September 27, 1995: When T.B. was released from detention, T.B.’s parents dismissed the youth-at-risk petition and had T.B. transported to Fairfax Hospital for inpatient treatment. Fairfax admitted T.B. based upon the Huffine evaluation, a chronology given by T.B.’s mother, and a report by a social worker.
T.B.’s parents did not place T.B. in a mental hospital merely because she had temper tantrums, as implied by the majority. T.B. was a 15-year-old runaway living on the *457streets. She was shoplifting, she was sexually active, resulting in her contracting an STD, and her parents suspected she may have been using illegal drugs. Br. at 9. T.B.’s parents utilized available resources from the Department of Social and Health Services (DSHS) and the juvenile court, but T.B.’s destructive behavior continued. Even after a youth-at-risk petition was filed, T.B. blatantly ignored the court orders and continued to engage in dangerous and destructive behavior. T.B.’s parents saw hospitalization as a final, desperate attempt to solve T.B.’s problems and prevent T.B. from seriously harming herself.
In admitting T.B. to Fairfax, T.B.’s parents relied on RCW 71.34, as amended by the Becca bill, Laws of 1995, ch. 312. The majority contends RCW 71.34 allowed T.B. to be held until she demanded to be released, after which a petition for initial detention had to be filed in court. This reading is in error.
Prior to the Becca bill amendments, there were just two categories of minors who could be admitted to a mental hospital under RCW 71.34. A minor 13 years or older could be admitted to a mental hospital if the minor consented to the admission (voluntary admission); or, if the minor refused to consent but needed treatment, the minor could be forcibly admitted by the State (involuntary admission), in which case the county designated mental health professional (CDMHP) was required to file a petition for involuntary commitment in court. Former RCW 71.34.030-.050. Before enactment of the Becca bill, parents had no statutory right to participate in the decision to admit their adolescent children. Even if an adolescent clearly required medical help, the parents could not admit the minor without the minor’s consent; and, they had no recourse if the CDMHP declined to pursue involuntary commitment of the child. The CDMHP had exclusive authority over starting involuntary commitment proceedings.
The Becca bill amended RCW 71.34.030 and enabled parents to admit a minor to a mental facility, even without the child’s consent:
*458A minor may be voluntarily admitted by application of the parent. The consent of the minor is not required for the minor to be evaluated and admitted as appropriate.
RCW 71.34.030(2)(a) (as amended by the Becca bill, Laws op 1995, ch. 312, § 52, p. 1356). The effect of this amendment is not disputed in this case. Parents can now admit their unwilling child into a mental facility.
The question presented by this case is what statutory provisions in RCW 71.34 govern the continued detention and the release of T.B., who was involuntarily admitted by her parents. In setting out standards for the continued detention and ultimate release of institutionalized minors, RCW 71.34 distinguishes only between the two categories of minors that existed prior to the Becca bill — minors who voluntarily sought admission and involuntary minors admitted by the State. The Becca bill’s amendments to RCW 71.34 do not appear to offer any different standards for the new category of involuntary minors who are admitted by their parents.
The State and Fairfax officials have been unable to cite any statute in RCW 71.34 that explicitly governs the detention or release of unwilling minors admitted by their parents. The hospital cites RCW 71.34.030(2), which requires the professional in charge of the facility to approve a parent’s admission of a child. That subsection requires the professional to find that the minor needs inpatient treatment for a mental disorder, but the section does not address the continued detention or release of the minor. The State and Fairfax essentially argue that parents can admit their involuntary children and keep them in the hospital until they turn 18 years old, so long as the doctors in the facility feel that such hospitalization is appropriate.
T.B.’s attorneys rely on RCW 71.34.030(2)(a), quoted above, in claiming that a child admitted against her will by her parents is still a "voluntary” admittee for purposes of RCW 71.34.030(3)(b), which governs the release of voluntarily admitted minors. Under the voluntary admittee *459scheme, the hospital can keep the minor until the minor demands to be released, after which the hospital or parents must either file a petition for initial detention or release the child. The majority agrees with T.B.’s reading of the statutes.
The statutory reading proposed by T.B. and adopted by the majority fails to use common sense. The majority asserts that a minor admitted by her parents against her will is still a "voluntary” admittee for purposes of RCW 71.34.030(3)(b)-(d). This Orwellian reading violates the general principle of statutory construction that "unlikely, absurd or strained results are to be avoided.” State ex rel. Faulk v. CSG Job Ctr., 117 Wn.2d 493, 500, 816 P.2d 725 (1991). See also State v. Day, 96 Wn.2d 646, 648, 638 P.2d 546 (1981) (literal readings of a statute resulting in absurd consequences should be avoided). A child admitted against her will cannot be other than an involuntary admittee. The Legislature recognized this fact when it added subsection (4) to RCW 71.34.030, which states:
The ability of a parent to apply to a certified evaluation and treatment program for the involuntary admission of his or her minor child does not create a right to obtain or benefit from any funds or resources of the state. . . .
RCW 71.34.030(4) (emphasis added). Unwilling children admitted by their parents cannot be voluntary admittees.
The fact that RCW 71.34.Q30(2)(a) uses the word "voluntarily” can be explained as an oversight resulting from the Becca bill’s amendment to that statute. The amendment made the following changes:
A minor ((thirteen-years or older)) may be voluntarily admitted by application of the parent. ((Such application must be-aceompanied by the -written consent, knowingly and voluntarily given;- of the minor.)) The consent of the minor is not required for the minor to be evaluated and admitted as appropriate.
Laws of 1995, ch. 312, § 52, p. 1356. Before the amendment, the word "voluntarily” reinforced the second *460sentence, which required the child’s written, knowing, and voluntary consent. The amendment struck out the sentence requiring the child’s voluntary consent. The use of "voluntarily” in the first sentence no longer refers, to the minor, since the statute now says the minor’s consent is not necessary.
Fairfax urges a reading where the adverb "voluntarily” in the first sentence modifies the parents’ act of admitting the child. It is unlikely that the adverb refers to the parents’ act of admitting their child. The adverb "voluntarily” would be used to modify the parents’ act of admitting the child only if the modifier operated to restrict or exclude other parental actions not covered by the statute. The only actions excluded by the modifier as read by Fair-fax would be parents’ "involuntarily” applying to admit their child. This reading is absurd, since parents would not "involuntarily” apply to admit their child.
If the adverb "voluntarily” in RCW 71.34.030(2)(a) does not modify the minor’s giving consent, nor the parents’ applying for admission, then the adverb is meaningless and must be ignored when reading the subsection. "The spirit or purpose of an enactment should prevail over the express but inept wording.” Day, 96 Wn.2d at 648 (citations omitted).
Since an unwilling child admitted by her parent cannot be a voluntary admittee, she must be an involuntary admittee. The statutory provisions governing involuntary admittees must be applied, and those provisions do not provide different standards for admitting or detaining an unwilling child when the parents, as opposed to the State, initiate the admission.
Under RCW 71.34.050, when a minor 13 years or older is thought to be in need of psychiatric care, and it is not possible to obtain the minor’s voluntary consent to inpatient treatment, the CDMHP must file a petition in court for initial detention. The petition must be filed in court on the next judicial day following the initial detention. RCW 71.34.050(2). If granted by a court, the petition *461authorizes the hospital to detain the minor for 72 hours to evaluate the child’s medical needs. RCW 71.34.050(3).
Before enactment of the Becca bill, the CDMHP was the only one who could initially detain an involuntary child and file the petition for initial detention. Under the Becca bill amendments, parents now have the right to admit an involuntary child. Since the child’s admission is still involuntary, a petition for initial detention still must be filed under RCW 71.34.050 even when the parents initiate the child’s admission. The Becca bill went one step further in providing parental participation: If the CDMHP refuses to file the petition for initial detention, the parents can now seek judicial review of that decision.
If the minor is not taken into custody for evaluation and treatment, the parent who has custody of the minor may seek review of that decision made by the county designated mental health professional in court. The parent shall file notice with the court and provide a copy of the county designated mental health professional’s report or notes.
RCW 71.34.050(1) (added by the Becca bill, Laws of 1995, ch. 312, § 53, p. 1358).
Since neither T.B.’s parents or the CDMHP filed a petition for initial detention in this case, T.B. should have been released. By reading RCW 71.34 to require court approval of the detention of an involuntary minor admitted by her parents, we avoid the constitutional issues raised by T.B.
My reading of RCW 71.34 is consistent with the legislative intent behind the Becca bill. The bill was designed to strengthen parents’ power to control their children. Section (1) of the bill gives a powerful statement about the purpose of the legislation:
The legislature finds that within any group of people there exists a need for guidelines for acceptable behavior and that, presumptively, the experience and maturity of parents make them better qualified to establish guidelines beneficial to and protective of their children. The legislature further finds that *462it is the right and responsibility of adults to establish laws for the benefit and protection of the society; and that, in the same manner, the right and responsibility for establishing reasonable guidelines for the family unit belongs to the adults within that unit. Further, absent abuse or neglect, parents should have the right to exercise control over their children.
The legislature recognizes there is a need for services and assistance for parents and children who are in conflict. These conflicts are manifested by children who exhibit various behaviors including: Running away, substance abuse, serious acting out problems, mental health needs, and other behaviors that endanger themselves or others.
The legislature finds many parents do not know their rights regarding their adolescent children and law enforcement. Parents and courts feel they have insufficient legal recourse for the chronic runaway child who is endangering himself or herself through his or her behavior. The legislature further recognizes that for chronic runaways whose behavior puts them in serious danger of harming themselves or others, secure facilities must be provided to allow opportunities for assessment, treatment, and to assist parents and protect their children. The legislature intends to give tools to parents, courts, and law enforcement to keep families together and reunite them whenever possible.
Laws of 1995, ch. 312, § 1, pp. 1319-20 (redlining omitted). The bill contains over 80 different sections, and the majority of the sections deal with RCW 13.32A and RCW 74.13. Fewer than 10 of these sections deal with RCW 71.34. See Laws of 1995, ch. 312, §§ 52-58 (sections 55 and 57 were vetoed by the Governor). In these few amendments to RCW 71.34, the Legislature opened a door that was previously closed to parents: Parents can now start the procedure for the involuntary commitment of an unwilling child, and parents can seek review if the CDMHP refuses to file the petition for initial detention. RCW 71.34.050(1). Additionally, but not at issue in this case, the amendments give parents the right to seek judicial review of the *463hospital’s refusal to file a petition for a 14-day commitment. RCW 71.34.070(1). The amendments grant parents the new right to commit their adolescent children to mental institutions, but the amendments do not alter the standards under which a minor may be involuntarily committed.
My reading of RCW 71.34 would not prevent a parent from admitting a child when the child consents to the admission. In that case the child would be treated as a voluntary admittee until a demand for release has been made. Because of the severe restriction of liberty caused by involuntary commitment, minors admitted by their parents should be assumed to be involuntary unless the minors give express consent to the hospitalization.
In their brief, T.B.’s parents explain that, despite T.B.’s extreme behavioral problems, T.B. probably did not satisfy the traditional strict standard for involuntary commitment. RCW 71.34.080(9)(a) (minor must have a mental disorder and present a " 'likelihood of serious harm’ ” or be " 'gravely disabled’ ”). It is unfortunate that the Becca bill failed to provide T.B.’s parents any additional remedies under RCW 71.34, but this court cannot read into a statute what is not there. If the Legislature wants a lower standard for involuntarily committing minors who have been admitted by their parents, it must provide legislation explicitly setting forth that standard.
Guy, Johnson, and Talmadge, JJ., concur with Dolliver, J.